DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Page 7, filed September 8th, 2021, with respect to specification objections and 112(b) rejections have been fully considered and are persuasive.  The objections to the specification and the 112(b) rejection have been withdrawn. 
Applicant’s arguments, see Pages 7-9, filed September 8th, 2021, with respect to the rejection(s) of claim(s) 1 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection under 103 is made in view of Ke (CN 108060693; already of record; hereinafter Ke), as necessitated by amendments.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-4, 6-8, 10-12, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ke (CN 108060693; already of record; hereinafter Ke; see foreign reference from June 8th, 2021 for translation and page numbers).
In regards to claim 1, Ke discloses of a device for detecting a rotary angle, the device being used for an excavator (Abstract) and comprising: 
a synchronous belt, arranged around a rotating shaft of a slewing mechanism of the excavator, a tooth- shaped surface the synchronous belt being away from a surface of the rotating shaft (Page 4 Para 5, Page 2 last paragraph Fig 2 Parts 10, 5, Fig 3 Parts 10 and 2; where for the belt and the gear to be connected the belt would be away from the rotating shaft, as seen in Fig 2); 

an angle detection part, in transmission connection to the transmission part (Fig 2 Part 3, Page 4 Para 2 and 5); and 
the supporting base, connected to a chassis of the excavator (Fig 2 Parts 7, 6, 5, 8, and 9, Page 4 Para 3);
	wherein the transmission part comprises a first gear (Fig 2 and 3 Part 2, Page 4 Para 2) … a transmission ratio of the synchronous belt to the first gear (Page 5 Para 6 – Page 6 Para 1).  

	However, Ke does not explicitly disclose that a rotary angle of the first gear is detected by the angle detection part, and a rotary angle of the rotating shaft is determined according to the rotary angle of the first gear and a transmission ratio of the synchronous belt to the first gear.
However, Ke does imply/suggest that a rotary angle of the first gear is detected by the angle detection part, and a rotary angle of the rotating shaft is determined according to the rotary angle of the first gear and a transmission ratio of the synchronous belt to the first gear (Page 5 Para 6 – Page 6 Para 1; Page 2 last 2 paragraphs; Page 4 Para 3; where Ke does specifically teach of determining a determining the rotary angle of an excavator based on the transmission shaft rotation angle and the gear ratio between the rotary supporting gear and the gear.  This implies that the rotary angle of the excavator can be determined based on a measured rotary angle of a gear component and calculations can be made to determine a rotary angle of a different component based on the measured rotary angle and the gear ratio between the components.  It would be obvious to one in the art of the invention that a rotary angle of a different component with a gear system can be calculated if a different rotary angle is known and the gear ratio is known, as this a simple mathematical function that requires multiplying the current gear ratio by the measured rotary angle;  Additionally/alternatively, this placement of the angle detection part is an obvious matter of design choice, and it would be obvious to one of ordinary skill in the art that this is a rearrangement of parts and it would not affect the operation of the device (MPEP 2144.04 VI.C.)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device for detecting a rotary angle, as explicitly taught by Ke, to include a rotary angle of the first gear is detected by the angle detection part, and a rotary angle of the rotating shaft is determined according to the rotary angle of the first gear and a transmission ratio of the synchronous belt to the first gear, as implied by Ke, in order to allow a worker to accurately measure performance of the rotary digging machine, such as rotary angle and from a rotating angle of the transmission shaft and the gear ratio the rotary support and the gear, determine the revolving angle of the excavator (Page 2 last 2 paragraphs).
In regards to claim 2, Ke teaches of the device according to claim 1, the first gear is engaged with the tooth-shaped surface of the synchronous belt (Fig 2 and 3 Part 2, Page 4 Para 2 and 5).
In regards to claim 3, Ke teaches of the device according to claim 2, wherein a first rotating shaft is disposed on the supporting base, and the first gear and the angle detection part are respectively installed on opposite ends of the first rotating shaft (Fig 2, Parts 1, 2, and 3, Page 4 Para 2 and 3).
In regards to claim 4, Ke teaches of the device according to claim 3, wherein a fixing part is sleeved on the first rotating shaft, and the fixing part is located between the first gear and the angle detection part and fixedly connected to the supporting base (Fig 2 Parts 7, 6, 5, 8, and 9, Page 4 Para 3; wherein these components act as a fixing part and they are sleeved on the rotating shaft since they are located around the rotating shaft).
In regards to claim 6, 
In regards to claim 7, Ke teaches of the device according to claim 1, wherein the supporting base is detachably connecter to the chassis of the excavator, and the detachable connection comprises at least one of: bolted connection, magnetic connection or buckle connection (Fig 2 Parts 6 and 5, Page 4 Para 3).
In regards to claims 8, 10-12, and 14-15, the claims recite analogous limitations to that of claims 1-4 and 6-7, respectively, and are therefore rejected on the same premise.  
Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ke in view of Subrt (US 20150098786; already of record) 
In regards to claim 5, Ke teaches of the device according to claim 2. 
However, Ke does not teach that the transmission part further comprises a second gear, and the second gear is engaged with the first gear; and 
a second rotating shaft is disposed on the supporting base, and the second near and the angle detection part are respectively installed on opposite ends of the second rotating shaft.
Subrt, in the same field of endeavor, teaches of a transmission part further comprises a second gear, and the second gear is engaged with the first gear (Fig 2, Part 204, 206, Para 0017-0018); and 
a second rotating shaft is disposed on the supporting base, and the second near and the angle detection part are respectively installed on opposite ends of the second rotating shaft (Fig 2, Part 204, 206, 218, 210, 202, 208, Para 0017-0019).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device according to claim 2, as taught by Ke, to include a second rotating shaft is disposed on the supporting base, and the second near and the angle detection part are respectively installed on opposite ends of the second rotating shaft, as taught by Subrt, in order to allow for the position sensor to be protected from the environment and utilize gears to provide cheap and compact transmission of the angular rotation (Subrt Para 0022).  
In regards to claim 13, the claim recites analogous limitations to that as claim 5, and is therefore rejected on the same premise.  
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ke in view of Zhang et al. (CN 108797669; hereinafter Zhang; view annotated document for page and line numbers). 
In regards to claim 9, Ke teaches of the excavator according to claim 8.  
However, Ke does not teach that the excavator is an autonomous excavator.
Zhang, in the same field of endeavor, teaches of an excavator is an autonomous excavator (Abstract, Page 7 Para 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the excavator, as taught by Ke, to include being an autonomous excavator, as taught by Zhang, in order to improve the mechanical working efficiency and quality of the excavator (Zhang Page 7 Para 3).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.J.K./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663